Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 11/25/2020, Applicant has amended Claim 31.  
Claims 57-58 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Claims 31, 46-56, and 60-61 are under consideration. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/06/2021 were filed after the mailing date of the non-final Office action on 6/01/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


	Claim Rejections - 35 USC § 112(d)	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 61 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 
Specifically, claim 61 draws to a genus of proteins that include proteases and TNF alpha, which does NOT narrow the scope of claim 31 where the protein is NOT a glycosylated protein. Specifically, in regard to proteases, Duellman et al., (Traffic, 2015, 16:1108-1126) evidences that MMP type proteases are N-linked glycosylated, and Takakura-Yamamoto et al., (EJB, 1996, 235:431-437) evidences that TNF alpha is O-linked glycosylated.  Essentially, due to the Applicant’s own claim language, these embodiments of claim 61 are excluded from the scope of claim 31. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Withdrawn 35 USC § 102 
The prior rejection of Claims 31, 46-47, 53 and 54 under 35 U.S.C. 102(a)(1) as being anticipated by Rajur et al., (Bioconjugate Chem, 1997, 8:935-940) is withdrawn in light of Applicant’s amendment of Claim 31 to exclude glycosylated proteins, which is a limitation Rajur does not teach. Specifically, Rajur is directed to a 

Withdrawn 35 USC § 103 
The prior rejection of Claims 48-49, and 55 under 35 U.S.C. 103 as being unpatentable over Rajur et al., (Bioconjugate Chem, 1997, 8:935-940), as applied to claims 31 and 53, in further view of Mirkin et al., (US2012/0288935, prior art of record) is withdrawn in light of Applicant’s amendment of Claim 31 to exclude glycosylated proteins, which is a limitation Rajur and Mirkin do not teach.

The prior rejection of Claims 50-52 and 60 under 35 U.S.C. 103 as being unpatentable over Rajur et al., (Bioconjugate Chem, 1997, 8:935-940) in view of view of Mirkin et al., (US2012/0288935, prior art of record), as applied to claims 31, 53, and 55, in further view of Poussin et al., (OncoImmun, 2013, 12:1-9) is withdrawn in light of Applicant’s amendment of Claim 31 to exclude glycosylated proteins, which is a limitation Rajur, Mirkin and Poussin do not teach.

The prior rejection of Claim 56 under 35 U.S.C. 103 as being unpatentable over Rajur et al., (Bioconjugate Chem, 1997, 8:935-940), in view of Mirkin et al., (US2012/0288935, prior art of record), as applied to claims 31, 53, and 55, in further view of  KeraFast (2012, Technical Note, pgs. 1-2, prior art of record). is withdrawn in light of Applicant’s amendment of Claim 31 to exclude glycosylated proteins, which is a limitation Rajur, mirkin and KeraFast do not teach.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 31, 46-47, 53-54 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Farooqui et al., (US 6,942,972, patented 9/13/2005, prior art of record), in view of Rajur et al., (Bioconjugate Chem, 1997, 8:935-940, prior art of record)

Farooqui teaches a method of targeting a gene comprising a complementary oligonucleotide. 
Specifically in regard to the steps of claim 31 and claim 61, Farooqui teaches the oligonucleotides are directly conjugated to a single molecule of beta-galactosidase (col 4, lines 4-6, lines 49-52, col 8, lines 39-40, see also claim 51 of Farooqui). 
In regard to claim 46, as stated supra, the protein exhibits catalytic activity (col 8, 4th para.).
In regard to claims 53-54, Farooqui teaches the covalent attachment to amino groups in the beta-galactosidase protein, including lysines (col 7, lines 32-38).
 However, in regard to claim 31, although Farooqui teaches the nucleic acids can target a tumor antigen (col 4, lines 57-59, see claim 59 of Farooqui), they are silent to the use of antisense oligonucleotides to inhibit the target.
Nevertheless, on page 2 of the patent document, Farooqui cites the prior art of Rajur et al. (1997).
With respect to claim 31, Rajur teaches a method of inhibiting the expression of the IL-6 receptor gene product comprising contacting the target polynucleotide with a core-shell nanoparticle, wherein 
the core is a single protein, and 
the shell is a plurality of antisense oligonucleotides targeting the gp130 IL-6 receptor and are directly attached to the surface of the protein via covalent bonds (p. 937, Fig. 1). In regard to the functional effects of the antisense oligonucleotides, Rajur demonstrates that the degree of inhibition of gp130 IL-6 receptor signaling is nearly 
In regard to claim 47, Rajur teaches the IL-6 receptor antisense oligonucleotides are the same.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of targeting a gene comprising a core-shell beta-galactosidase nanoparticle comprising covalently attached nucleic acids as taught by Farooqui et al., and modify the method to substitute the antisense IL-6 receptor nucleic acid so as to inhibit the target gene as taught by Rajur with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Farooqui explicitly cites the prior art of Rajur. Thus, it would be obvious to turn to the cited prior art to find oligos that target tumor antigens that had been successfully reduced to practice in related methods. Moreover, Rajur teaches that antisense oligonucleotides have great potential as therapeutic agents (p. 935, Introduction), and the particular IL-6 receptor antisense oligo was extremely efficient at inhibiting IL-6 receptor signaling in tumor cell lines (Fig. 5). Thus, modifying the targeting method of Farooqui to a therapeutic method would have been predictably obvious to one of ordinary skill as the time of filing of the invention.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/25/2020 are acknowledged.

Furthermore, Applicant argues that Farooqui teaches against a disulfide linker, while Rajur suggests the use of a disulfide linker between ASGP and the inihibitory oligo to allow release in the cell. Applicant notes that covalently attaching the inhibitory oligo to a protein without a disulfide linker would not allow disassociation of the inhibitory oligo (p. 7-8 of Remarks).
Finally, in regard to the motivation to combine, Applicant argues that although Farooqui cites Rajur, this is among a list of prior art and never specifically refers to any elements of Rajur in particular. Accordingly, Applicant argues that there is no reason from Farooqui or from any legal standard, that one would have combined these prior art (p. 8 of Remarks).
Applicant's arguments have been fully considered but they are not persuasive.
 In response to Applicant's arguments, a 35 U.S.C. § 103(a) based test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In instant case, the method of Farooqui teaches a composition for targeting a gene of interest with oligonucleotides covalently attached to a protein such as an enzyme like beta-gal or an antibody as noted by Applicant. However, as pointed out by Applicant, although Farooqui teaches the composition can be applied to “intact cells” to target biological surface molecules in the antibody embodiment (col 10, 1st para.), Farooqui is silent to the uptake and inhibition of the target gene. Nevertheless, in a similar composition for targeting a gene of interest with antisense-oligonucleotides covalently attached to a protein, Rajur demonstrates that the composition is taken up by cells and inhibits the target gene. Thus, the modification of the targeting and detection method of Farooqui to a targeting and inhibition method as taught by Rajur would have been obvious for several reasons. 
First, both Farooqui and Rajur teach oligonucleotides that when conjugated to a protein are “able to hybridize with the target nucleic acid molecule” (see col 4, lines 16-21 of Farooqui). Thus, although Farooqui does not term these oligonucleotides as “antisense”, it would have been understood by the ordinary artisan that the oligos of Farooqui share the features of an antisense oligo such as being able to hybridize to a target gene in a “sequence-specific manner” (see p. 939, 1st para., last sentence of Rajur). In other words, the single stranded oligo probes that would have been used in the method of Farooqui would have been structurally identical to the single stranded antisense oligos of Rajur. Not that Applicant’s claim 31 is very broad in regard to the oligonucleotides and fully embrace the targeting oligonucleotides of Farooqui. Applicant is reminded that MPEP 2143, section F, states that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives. In instant case, the design incentive of using an antisense oligo in the antisense oligonucleotides have great potential as therapeutic agents” (p. 935, Introduction), and the particular IL-6 receptor antisense oligo was extremely efficient at inhibiting IL-6 receptor signaling in tumor cell lines (Fig. 5).
Furthermore, in regard to the motivation to combine the teachings of Rajur in particular, although the Examiner acknowledges that just because the prior art document of Rajur is cited as a reference by the inventors of Farooqui does not automatically make Rajur a publication to be incorporated by reference. However, it does establish Rajur as analogous art in the same field of endeavor of Farooqui, and as a practical matter, creates a road map for the ordinary artisan to follow similar prior art to seek out enabling disclosures and modifications that could be incorporated into the primary reference (to wit, the use of antisense oligonucleotides). 
Finally, in regard to the reasonable expectation of success of using antisense oligonucleotides conjugated to beta-gal in a method of inhibiting a target gene in a cell, as a first matter, Applicant has not provided any factually supported objective evidence in the record that such a conjugate would not have been successfully used in such a method. See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Thus, Attorney statements regarding the inoperability of the prior art to inhibit a target gene in a cell, are not evidence without a supporting declaration.
Specifically, in regard to the teachings of Rajur that the linker conjugating the protein and antisense oligonucleotide is disulfide based so as to allow release in the reducing 
In regard to the teachings of Rajur that the uptake of ASGP-antisense oligo conjugates were based on ASGP receptor mediated endocytosis to achieve internalization, it was well known at the time of filing that oligonucleotides themselves can mediated the internalization of nanoparticles.  As stated in the prior rejections of record, Mirkin et al., (US2012/0288935, prior art of record) already established the fact that a shell of polynucleotides around a nanoparticle allows for cellular uptake [0089]. Thus, it would have been predictably obvious to use a protein nanoparticle that is beta-gal as taught by Farooqui, because there were known mechanisms of uptake for nanoparticle-oligonucleotide conjugates that were independent of receptor mediated internalization. 
Finally, it must be noted that Applicant’s method claim’s single step “comprising contacting” is very broad, and reasonably encompasses a wide variety of transduction steps well known in the art for the uptake of proteins and nucleic acids such as osmotic, lipid, or CaCl based uptake as well as electroporation. Thus, any conclusions of unpredictability have to be made in the context of this particularly broad method. Id. at 1364, 83 USPQ2d at 1304.

	

Claims 48-49, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Farooqui et al., (US 6,942,972, patented 9/13/2005), in view of Rajur et al., (Bioconjugate Chem, 1997, 8:935-940), as applied to claims 31 and 53, in further view of Mirkin et al., (US2012/0288935, prior art of record)

As stated supra, Farooqui and Rajur suggest a method of targeting a gene comprising contacting a cell with a nanoparticle comprising a single protein core covalently attached to a plurality of antisense oligonucleotides.
However, Faroogui et al. silent with respect to using click chemistry to conjugate the inhibitory nucleic acids to the protein nanoparticle.
Mirkin teaches a method of inhibiting expression of a gene comprising a core-shell nanoparticle, wherein the shell comprises a plurality of polynucleotides attached to the amino groups of the core material via covalent bonds made via click chemistry (Summary).
In regard to claim 48, Mirkin teaches that more than one type of inhibitory nucleic acid can be attached to the nanoparticle [0040, 0057]. 
2 ([0006, 0022], see claim 1 of Mirkin). 
In regard to claim 55, Mirkin teaches the click chemistry to conjugate the polynucleotide to the nanoparticle is via a triazole linkage formed by the reaction of an azide moiety attached to the surface amino group of the nanoparticle and an alkyne functional group on the polynucleotide [0011-0012, 0019].
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method for inhibiting a gene comprising a core-shell protein nanoparticle comprising an covalently attached inhibitory nucleic acid as suggested by Farooqui and Rajur, and modify the polynucleotide shell to comprise more than one type of polynucleotide attached to the protein nanoparticle via click chemistry as taught by Mirkin with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Mirkin for several reasons. First, in regard to claim 48, Mirkin teaches that more than one type of inhibitory nucleic acid can be attached in order to target different locations on the same gene [0057]. Thus, the method of Farooqui and Rajur could have been modified to combine more than one type of antisense nucleic acid in order to target several regions of the IL-6 receptor gene.  Second, in regard to claims 49 and 55 with respect to the use of click chemistry, Mirkin teaches that click chemistry conjugation is a facile method of conjugation for oligonucleotides that is particularly attractive because of its bioorthogonality and high heat of formation, which can promote a high density of polynucleotides being conjugated [0019] and improves cellular uptake [0019, 0089].
prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/25/2020 are acknowledged and have been addressed supra.


Claims 50-52 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Farooqui et al., (US 6,942,972, patented 9/13/2005), in view of Rajur et al., (Bioconjugate Chem, 1997, 8:935-940), and Mirkin et al., (US2012/0288935) as applied to claims 31, 53, and 55, in further view of Poussin et al., (OncoImmun, 2013, 12:1-9, prior art of record).

As stated supra, Farooqui and Rajur suggest a method of targeting the IL-6 receptor gene comprising contacting a cell with a nanoparticle comprising a single protein core covalently attached to a plurality of antisense oligonucleotides through azide-alkyne click chemistry.
However, Farooqui and Rajur are silent with respect to using an siRNA as the inhibitory nucleic acid.
In regard to claims 50-52 and 60, Mirkin teaches that the inhibitory nucleic acid is non-covalently complexed with a second partial complementarity oligonucleotide also capable of inhibiting a target gene such as a siRNA [0040, 0055, 0059, 0061, 0064].
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method for inhibiting IL-6 receptor gene comprising a core-
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/25/2020 are acknowledged and have been addressed supra.


Claims 56 is rejected under 35 U.S.C. 103 as being unpatentable over Farooqui et al., (US 6,942,972, patented 9/13/2005), in view of Rajur et al., (Bioconjugate Chem, 1997, 8:935-940) and Mirkin et al., (US2012/0288935, prior art of record), as applied to claims 31, 53, and 55, in further view of KeraFast (2012, Technical Note, pgs. 1-2, prior art of record).

As stated supra, Farooqui and Rajur suggest a method of targeting a gene comprising contacting a cell with a nanoparticle comprising a single protein core 
However, Farooqui, Rajur and Mirkin are silent with respect to a linkage of formula II.
[AltContent: textbox ([img-media_image1.png])]In regard to claim 56, KeraFast teaches a click chemistry method for ligating the free amino of a protein with another molecule via a dibenzocyclooctyne (DBCO) group according to formula II, wherein L is –C(O)-C3 and L2 is a C3 alkylene (see Fig. 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method for inhibiting a gene comprising a core-shell protein nanoparticle comprising an inhibitory nucleic acid covalently attached via azide-alkyne click chemistry as suggested by Farooqui, Rajur and Mirkin and use DBCO based click chemistry as taught by KeraFast with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by KeraFast because DBCO click chemistry is biocompatible and yields high efficiency conjugation (p. 2, Product Features and Benefits).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/25/2020 are acknowledged and have been addressed supra.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ARTHUR S LEONARD/Examiner, Art Unit 1633